EXHIBIT 10.7(a)

CINEMARK HOLDINGS, INC.

2017 OMNIBUS INCENTIVE PLAN

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

1.

 

Purpose

 

1

 

 

 

 

 

2.

 

Definitions

 

1

 

 

 

 

 

3.

 

Administration

 

8

 

 

 

 

 

4.

 

Shares Subject to the Plan

 

11

 

 

 

 

 

5.

 

Eligibility

 

12

 

 

 

 

 

6.

 

Stock Options

 

12

 

 

 

 

 

7.

 

Restricted Awards

 

15

 

 

 

 

 

8.

 

Performance Awards

 

17

 

 

 

 

 

9.

 

Stock Appreciation Rights

 

21

 

 

 

 

 

10.

 

Other Stock-Based Awards

 

23

 

 

 

 

 

11.

 

Cash-Based Awards

 

23

 

 

 

 

 

12.

 

Treatment of Awards on Termination of Continuous Service

 

23

 

 

 

 

 

13.

 

Covenants of the Company

 

24

 

 

 

 

 

14.

 

Company Use of Proceeds from Shares

 

25

 

 

 

 

 

15.

 

Adjustments for Changes in Stock

 

25

 

 

 

 

 

16.

 

Stockholder Approval; Amendment of the Plan; Awards

 

26

 

 

 

 

 

17.

 

General Provisions

 

27

 

 

 

 

 

18.

 

Market Standoff

 

32

 

 

 

 

 

19.

 

Effective Date and Term of Plan.

 

32

 

 

 

 

 

20.

 

Choice of Law

 

33

 

 

 

 

 

21.

 

Limitation on Liability

 

33

 

 

 

 

 

22.

 

Execution

 

33

 

 

 

 

--------------------------------------------------------------------------------

 

CINEMARK HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN

1.Purpose

The purposes of the Plan are to (i) advance the interests of the Company and its
stockholders by providing significant incentives to selected Employees,
Directors and Consultants of the Company and its Subsidiaries, (ii) enhance the
interest of such persons in the success and progress of the Company and its
Subsidiaries by providing them with an opportunity to become stockholders of the
Company, and (iii) enhance the ability of the Company and its Subsidiaries to
attract and retain qualified management and other personnel necessary for the
success and progress of the Company and its Subsidiaries. The Plan provides for
grants of Incentive Stock Options, Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units and Performance Awards. The Plan is intended to be an
“employee benefit plan” as such term is defined under Rule 405 of the Securities
Act and replaces the Prior Plan and the Cinemark Holdings, Inc. Performance
Bonus Plan, as amended.

2.Definitions

(a)“Adjusted EBITDA” means for any period, without duplication, consolidated net
income for such period plus, to the extent reflected as a charge in the
statement of such consolidated net income for such period, the sum of:

(i)expenses for taxes based on income or capital, including franchise and
similar taxes;

(ii)consolidated interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with indebtedness;

(iii)depreciation and amortization expense, including changes in deferred lease
expense and amortization of long-term prepaid rent;

(iv)amortization of intangibles and organization costs;

(v)any extraordinary, unusual or non-recurring gains, losses, income or expense
reported by the Company in its public filings with respect to the performance
period that are extraordinary or unusual in nature or infrequent in occurrence
(including, without limitation, expenses for severance, non-recurring retention
bonuses, payments to employees of acquired entities under stock option plans or
similar incentive plans such as long term incentive plans, relocation and
restructuring costs related to acquisitions or losses);

(vi)the impact of impairment of tangible or intangible assets;

(vii)net losses on sales of assets outside of the ordinary course of business;

(viii)losses or costs arising from lease dispositions;

1

--------------------------------------------------------------------------------

 

(ix)any call premium (or original issue discount) expenses associated with the
repurchase or repayment of indebtedness;

(x)any other non-cash charges (including stock option, restricted stock and
other noncash compensation or foreign exchange losses);

(xi)any reasonable expense related to any equity offering, acquisition,
recapitalization, asset sale or indebtedness (whether or not successful);

and minus (1) any extraordinary, unusual or non-recurring income or gains, (2)
any other non-cash income or gains (including foreign exchange gains) (other
than the amortization of prepaid cash income) and (3) any dividends received
from any publicly traded Affiliate the equity value of which has been added to
Implied Equity Value. Adjusted EBITDA may include such additional measures of
performance and liquidity as the Administrator determines are appropriate to
determine value and service debt. Adjusted EBITDA is a non-GAAP financial
measure used by the Company in the budget and reporting process.

(b)“Adjusted EBITDA Margin” means Adjusted EBITDA divided by total revenues.

(c)“Administrator” means the Board or the Committee appointed by the Board in
accordance with Section 3.

(d)“Affiliate” means any parent or direct or indirect subsidiary of the Company,
whether now or hereafter existing.

(e)“Award” means, individually or collectively, any Option, Restricted Award,
Performance Award, SAR, other Stock-Based Award or Cash-Based Award granted
under the Plan.

(f)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award. Each
Award Agreement will be subject to the terms and conditions of the Plan and need
not be identical.

(g)“Board” means the Board of Directors of the Company.

(h)“Cash-Based Award” means an Award granted under Section 11.

(i)“Cash Performance Award” means a cash-based Performance Award granted under
Section 8.

(j)“Cause” means “Cause” as defined in any written Service Agreement in effect
between the applicable Participant and the Company or a Subsidiary, or if such
Participant is not a party to a written Service Agreement in which Cause is
defined, then Cause means (i) the abuse of illegal drugs, alcohol or other
controlled substances or the intoxication of such Participant during working
hours, (ii) the arrest for, or conviction of, a felony, (iii) the commission of
fraud, embezzlement or theft by such Participant (iv) the unexcused absence by
such Participant from such Participant’s regular job location for more than five
consecutive days or for more than the

2

--------------------------------------------------------------------------------

 

aggregate number of days permitted to the Participant under Company vacation and
sick leave policies applicable to the Participant, or (v) any conduct or
activity of such Participant deemed injurious to the Company in the reasonable
discretion of the Company or the Board.

(k)“Code” means the Internal Revenue Code of 1986, as amended.

(l)“Committee” means a committee of one or more members of the Board appointed
by the Board to administer the Plan in accordance with Section 3(f).

(m)“Common Stock” means (i) the authorized Common Stock of the Company, par
value $.001 per Share, as constituted on the Effective Date or (ii) the shares
resulting from a change in the Common Stock as presently constituted which is
limited to a change of all of its authorized shares with par value into the same
number of shares without par value or as a change in the par value.

(n)“Company” means Cinemark Holdings, Inc., a Delaware corporation.

(o)“Consultant” means any natural person who provides bona fide consulting or
advisory services to the Company or an Affiliate under a written agreement,
which services are not in connection with the offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

(p)“Continuing Directors” means individuals who, with respect to any 12-month
period, constitute the Board and any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of Directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any Person
other than the Board) whose appointment or election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which that individual is named
as a nominee for Director without objection to the nomination) who either were
Directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended;

(q)“Continuous Service” means the uninterrupted service of a Participant with
the Company or an Affiliate as an Employee, Director or Consultant. A
Participant’s Continuous Service will not be deemed interrupted or terminated
merely because of a change in the capacity in which the Participant renders
service, such as a change in status from Employee to Consultant or Director, or
a change in the entity for which the Participant renders service, such as from
the Company to an Affiliate, so long as there is no interruption or termination
of the Participant’s service. The Administrator or its delegate, in its sole
discretion, may determine whether Continuous Service will be considered
interrupted in the case of any approved leave of absence, including sick leave,
military leave or any other personal or family leave of absence.

(r)“Covered Employee” means a “covered employee” as defined in Code Section
162(m)(3), as modified by regulations and interpretive guidance issued
thereunder.

(s)“Date of Grant” means the first date on which all necessary corporate action
has been taken by the Administrator to approve the grant of an Award to a
Participant as provided

3

--------------------------------------------------------------------------------

 

under the Plan, provided the key terms and conditions of the Award are
communicated to the Participant within a reasonable period thereafter; or such
later date as is designated by the Administrator and specified in the Award
Agreement or in the resolution adopted by the Committee. In any situation where
the terms of the Award are subject to negotiation with the Participant, the Date
of Grant will not be earlier than the date the key terms and conditions of the
Award are communicated to the Participant.

(t)“Director” means a member of the Board.

(u)“Disability” means “Disability” as defined in any written Service Agreement
in effect between the applicable Participant and the Company or a Subsidiary, or
if such Participant is not a party to a written Service Agreement in which
Disability is defined, then “Disability” means a physical or mental impairment
that (i) renders the Participant unable to perform the essential functions of
the Participant’s Service to the Company or its Subsidiaries, even with
reasonable accommodation that does not impose an undue hardship on the Company
or its Subsidiaries, (ii) has existed for at least 60 consecutive days, and
(iii) in the opinion of a physician selected by the Company will last for a
duration of at least 180 consecutive days. A Participant’s Disability shall be
determined by the Company, in good faith, based upon information supplied by the
Participant and a physician selected by the Company. For purposes of determining
the rules relating to an Incentive Stock Option, the term “Disability” shall
mean a “permanent and total disability” within the meaning of Code Section
22(e)(3). The Participant shall submit to physical exams and diagnostic tests
reasonably recommended by such physician.

(v)“Effective Date” means March 30, 2017, the date of the Board’s adoption of
the Plan.

(w)“Eligible Director” means a person who is both a “non-employee director” as
defined in Rule 16b-3(b)(3) under the Exchange Act and an “outside director” as
defined in Treasury Regulation section 1.162-27(e)(3).

(x)“Employee” means a common law or statutory employee of the Company or an
Affiliate. Mere service as a Director or payment of a Director’s fee by the
Company or an Affiliate is not sufficient by itself to constitute being an
Employee.

(y)“Established Securities Market” means a national securities exchange that is
registered under Section 6 of the Exchange Act, a foreign national securities
exchange that is officially recognized, sanctioned or supervised by governmental
authority or any over-the-counter market that is reflected by the existence of
an interdealer quotation system.

(z)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(aa)“Executive Officer” means an officer of the Company who is an “executive
officer” within the meaning of Rule 3b-7 promulgated under the Exchange Act.

(bb)“Exercise Price” means the price per Share at which the holder of an Option
may buy an underlying Share on exercise of the Option.

4

--------------------------------------------------------------------------------

 

(cc)“Fair Market Value” means, as of the date of any valuation event, the value
per Share determined using a presumptively reasonable valuation method under
Treasury Regulation section 1.409A-1(b)(5)(iv), which includes the following
methods:

(i)On any date on which the Common Stock is readily tradable on an Established
Securities Market, if the Common Stock is admitted to trading on an exchange or
market for which closing prices are reported on any date, Fair Market Value may
be determined based on (1) the last sale before or the first sale after the Date
of Grant of an Award or any other valuation event; (2) the closing price on the
last trading day before the Date of Grant of an Award or any other valuation
event; (3) the closing price on the Date of Grant or any other valuation event;
or (4) an average selling price during a specified period that is within 30 days
before or 30 days after the Date of Grant of an Award, on condition that the
commitment to grant an Award based on an average selling price during a
specified period must be irrevocable before the beginning of the specified
period, and the valuation method must be used consistently for grants of Awards
under the Plan and substantially similar programs.

(ii)If the Common Stock is readily tradable on an Established Securities Market
but closing prices are not reported, Fair Market Value may be determined based
on (1) the average of the highest bid and lowest asked prices of the Common
Stock reported on the last trading day before the Date of Grant of an Award or
any other valuation event or on the Date of Grant of an Award or any other
valuation event; or (2) an average of the highest bid and lowest asked prices
during a specified period that is within 30 days before or 30 days after the
Date of Grant of an Award, on condition that the commitment to grant an Award
based on an average selling price during a specified period must be irrevocable
before the beginning of the specified period, and the valuation method must be
used consistently for grants of Awards under the same and substantially similar
programs.

(iii)At any time the Common Stock is not readily tradable on an Established
Securities Market, the Administrator will determine the Fair Market Value
through the reasonable application of a reasonable valuation method based on the
facts and circumstances as of the valuation date, including, at the election of
the Administrator, by an independent appraisal that meets the requirements of
Code Section 401(a)(28)(C) and the regulations issued thereunder as of a date
that is no more than 12 months before the relevant transaction to which the
valuation is applied (for example, an Option’s Date of Grant), and that
determination will be conclusive and binding on all Persons.

(dd)“Implied Equity Value” means the creation of equity value based on the
annual internal rate of return (“IRR”) of all equity returns per share,
including dividends paid to stockholders during the period between the inception
of the performance measurement period and the end of the performance measurement
period. This value is not intended to track and may be different from changes in
the stock price over the same period. IRR is calculated by reference to
enterprise value. Enterprise value is determined by multiplying Adjusted EBITDA
for the trailing 12 month period ending on the most recent preceding fiscal
quarter by a multiple factor designated by the Administrator. The enterprise
value so determined is adjusted by subtracting net debt and the book value of
consolidated minority interests as reflected on the balance sheet of the Company
and adding the fair market value of the equity holdings of any nonconsolidated
entity held by the Company. The Administrator may, in its discretion, exclude
the fair market

5

--------------------------------------------------------------------------------

 

value of the equity holdings of any nonpublic nonconsolidated entity from the
calculation of Implied Equity Value if such exclusion results in a reduction in
the IRR, but may not exercise such discretion if it results in an increase in
the IRR. If the Administrator or the Award Agreement does not designate a
multiple factor, the multiple factor will be 7.

(ee)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option under Section 422 of the Code and the regulations issued
thereunder.

(ff)“Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(gg)“Officer” means an individual who is an officer of the Company as defined in
Rule 16a-1(f) under the Exchange Act.

(hh)“Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under the Plan.

(ii)“Participant” means an individual to whom an Award is granted under the Plan
or, if applicable, such other Person who holds an outstanding Award.

(jj)“Performance Award” means an Award granted under Section 8.

(kk)“Permitted Transferee” means a Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son- in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing the
Participant’s household (other than a tenant or employee), a trust in which
these individuals (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these individuals (or the Participant) control
the management of assets, any other entity in which these individuals (or the
Participant) own more than 50% of the voting interests, or such other transferee
as may be permitted by the Administrator in its sole discretion.

(ll)“Person” means an individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization, governmental entity or political
subdivision thereof or any other entity, and includes a syndicate or group as
those terms are used in Section 13(d)(3) or 14(d)(2) of the Exchange Act.

(mm)“Plan” means this Cinemark Holdings, Inc. 2017 Omnibus Incentive Plan, as
amended from time to time.

(nn)“Prior Plan” means the Amended and Restated Cinemark Holdings, Inc. 2006
Long Term Incentive Plan, as amended.

(oo)“Restricted Award” means an Award of Restricted Stock or Restricted Stock
Units granted under Section 7.

(pp)“Restricted Period” has the meaning set forth in Section 7.

6

--------------------------------------------------------------------------------

 

(qq)“Restricted Stock” means Shares granted under an Award to a Participant,
which are subject to certain restrictions and risk of forfeiture.

(rr)“Restricted Stock Unit” means a hypothetical unit granted under an Award to
a Participant evidencing the right to receive one Share or an equivalent value
in cash equal to the Fair Market Value (as determined by the Administrator) in
the future, which right is subject to certain restrictions and risk of
forfeiture.

(ss)“Sale of the Company” means the “Sale of the Company” as defined in the
Service Agreement in effect between the applicable Participant and the Company
or a Subsidiary, or if such Participant is not a party to a written Service
Agreement in which “Sale of the Company” is defined, the “Sale of the Company”
means the sale of the Company to any Person (other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Affiliate), pursuant to which such Person directly or indirectly acquire (i)
“beneficial ownership” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) of capital stock of the Company possessing the voting power under
normal circumstances to elect a majority of the Company’s board of directors or
entitling such Person to exercise more than 50% of the total voting power of the
outstanding shares of capital stock entitled to vote of the Company or of the
surviving entity (whether by merger, consolidation or sale or transfer of the
Company’s capital stock) or (ii) all or substantially all of the Company’s
assets determined on a consolidated basis. Notwithstanding the foregoing, a
transaction will not constitute a “Sale of the Company” if its sole purpose is
to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the
stockholders of the Company as their holding of the Company’s capital stock
immediately before the transaction.

(tt)“Sale Value” means the price per share of Common Stock offered to
stockholders of the Company in any Sale of the Company or in any merger,
consolidation, dissolution or other transaction.

(uu)“SAR” or “Stock Appreciation Right” means the right under an Award to
receive an amount equal to the difference between the Fair Market Value as of
the date of exercise and the Strike Price, multiplied by the number of Shares
for which the Award is exercised, all as determined under Section 8(g).

(vv)“Securities Act” means the Securities Act of 1933, as amended.

(ww)“Service Agreement” means any written agreement between a Participant and
the Company or any of its Subsidiaries regarding the provision of Service to the
Company or any of its Subsidiaries by such Participant.

(xx)“Share” means one share of the Common Stock.

(yy)“Strike Price” means the base value per Share of a SAR, as determined by the
Administrator and as set forth in the Award Agreement.

(zz)“Subsidiary” or “Subsidiaries” means, as to any Person, any other Person (i)
of which such Person or any other Subsidiary of such Person is a general
partner, (ii) of which such

7

--------------------------------------------------------------------------------

 

Person, any one or more of its other subsidiaries of such Person, or such Person
and any one or more of its other Subsidiaries, directly or indirectly owns or
controls securities or other equity interests representing more than fifty
percent (50%) of the aggregate voting power, or (iii) of which such Person, any
one or more of its other Subsidiaries of such Person, or such Person and any one
or more of its other Subsidiaries, possesses he right to elect more than fifty
percent (50%) of the board of directors or Persons holding similar positions;
provided, however, with respect to determining rules relating to Incentive Stock
Options, the term “Subsidiary” or “Subsidiaries” means a “subsidiary
corporation” or “subsidiary corporations” of the Company as defined in Section
424(f) of the Code.

(aaa)“Surviving Entity” means the Company, if immediately following any merger,
consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately before the merger or consolidation own
equity securities possessing more than 50% of the voting power of the entity
existing following the merger, consolidation or similar transaction. In all
other cases, the other entity to the transaction and not the Company will be the
Surviving Entity. In making the determination of ownership by the stockholders
of an entity immediately after the merger, consolidation or similar transaction,
equity securities that the stockholders owned immediately before the merger,
consolidation or similar transaction as stockholders of another party to the
transaction will be disregarded. Further, outstanding voting securities of an
entity will be calculated by assuming the conversion of all equity securities
convertible (immediately or at some future time whether or not contingent on the
satisfaction of performance goals) into securities entitled to vote.

3.Administration

(a)Administration by Board. The Board will administer the Plan unless and until
the Board delegates administration to a Committee, as provided in Section 3(f).

(b)Authority of Administrator. The Administrator will have the power and
authority to select Participants, subject to the limitations set forth in the
Plan, and grant Awards under the terms of the Plan.

(c)Specific Authority. In particular, the Administrator will have the authority
to:

(i)construe and interpret the Plan and apply its provisions;

(ii)promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

(iii)authorize any Person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(iv)delegate its authority to one or more Officers of the Company with respect
to Awards that do not involve any individual who is subject to Section 16 of the
Exchange Act or who is a Covered Employee or is reasonably anticipated to become
a Covered Employee during the term of an Award, which delegation will be by a
resolution that specifies the total number of Shares that may be subject to
Awards by the Officer and the Officer may not make an Award to himself or
herself;

8

--------------------------------------------------------------------------------

 

(v)determine when Awards are to be granted under the Plan;

(vi)determine the number of Shares to be made subject to each Award;

(vii)determine whether each Option is to be an Incentive Stock Option or a
Nonqualified Stock Option;

(viii)prescribe the terms and conditions of each Award, including, without
limitation, the Strike Price or Exercise Price and medium of payment, vesting
provisions (provided that no Award will be granted with a vesting provision that
permits any portion of the Award to vest sooner than 12 months after the Date of
Grant), and to specify the provisions of the Award Agreement relating to the
grant or sale;

(ix)subject to the restrictions applicable under Section 8(d) and (e) and
Section 16(e) and (f), amend any outstanding Awards, including for the purpose
of modifying the time and manner of vesting, purchase price, Exercise Price or
Strike Price or the term of any outstanding Award;

(x)determine the duration and purpose of leaves of absences that may be granted
to a Participant without constituting termination of their Continuous Service
for purposes of the Plan, which periods will be no shorter than the periods
generally applicable to Employees under the Company’s employment policies or as
required under applicable law;

(xi)make decisions with respect to outstanding Awards that may become necessary
on a Sale of the Company or an event that triggers capital adjustments;

(xii)establish such rules and procedures it deems desirable to satisfy any
obligation of the Company or its Subsidiaries to withhold federal, state or
local income tax or other employment taxes with respect to any Awards;

(xiii)engage outside consultants, auditors and other professional assistance in
fulfillment of its duties under the Plan, all at the Company’s expense; and

(xiv)exercise discretion to make any and all other determinations that it may
determine to be necessary or advisable for administration of the Plan.

(d)Determinations. In making its determinations concerning the Participants who
shall receive Awards, as well as the number of shares of Common Stock to be
covered thereby and the time or times at which they shall be granted, the
Administrator shall take into account the nature of the Service rendered by such
Participants, their past, present and potential contribution to the Company’s
success and such factors as the Administrator may deem relevant. The
Administrator shall determine the form of Award Agreements evidencing Awards
under the Plan and the terms and conditions to be included therein; provided
such terms and conditions are not inconsistent with the terms of the Plan, the
Company’s Certificate of Incorporation or Bylaws. The Administrator may waive
any provisions of any Award Agreement, provided such waiver is not inconsistent
with the terms of the Plan, the Company’s Certificate of Incorporation or
Bylaws. The determinations of the Administrator under the Plan need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

9

--------------------------------------------------------------------------------

 

(e)Decisions Final. All decisions made by the Administrator under the provisions
of the Plan will be final and binding on the Company and the Participants,
unless a decision is determined by a court having jurisdiction to be arbitrary
and capricious.

(f)Committee.

(i)General. The Board may delegate administration of the Plan to a Committee or
Committees of one or more members of the Board, and the term “Committee” applies
to any Person or Persons to whom that authority has been delegated. If
administration is delegated to a Committee, the Committee will have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
the Plan to the Administrator will thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, consistent with the
provisions of the Plan, as the Board may adopt. The Board may abolish the
Committee at any time and re-vest in the Board the administration of the Plan.
The members of the Committee will be appointed by and serve at the pleasure of
the Board. The Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without Cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act by a vote of the majority of its members or,
in the case of a Committee comprised of only two members, the unanimous consent
of its members, whether present or not, or by the written consent of the
majority of its members and shall keep minutes of all of its meetings. Subject
to the limitations prescribed by the Plan and the Board, the Committee shall
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.

(ii)Committee Composition when Registration is Required. Whenever any class of
the Company’s common equity securities is required to be registered under
Section 12 of the Exchange Act, in the discretion of the Board, a Committee may
consist solely of two or more Eligible Directors. The Board has sole discretion
to determine whether it intends to comply with the exemption requirements of
either Rule 16b-3 under the Exchange Act or Code Section 162(m). However, if the
Board intends to satisfy such exemption requirements with respect to Awards to
any Participant who is a Covered Employee or is reasonably anticipated to become
a Covered Employee during the term of the Award, or to any Officer or Director,
the Committee will at all times consist solely of two or more Eligible
Directors. Within the scope of that authority, the Board or the Committee may
(1) delegate to a committee of one or more members of the Board who are not
“outside directors” within the meaning of Code Section 162(m) the authority to
grant Awards to eligible individuals who are not Covered Employees and not
expected to be Covered Employees at the time of recognition of income resulting
from the Award or with respect to whom the Company does not wish to comply with
Code Section 162(m); or (2) delegate to a committee of one or more members of
the Board who are not “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act the authority to grant Awards to eligible individuals who
are not Officers, Directors, “beneficial owners” (as defined in Rule 16a-1(a)(1)
under the Exchange Act) of more than 10% of any class of equity securities of
the Company registered under Section 12 of the Exchange Act or otherwise subject
to Section 16 of the Exchange Act. Nothing in this Section 3(f)(ii) is intended
to create an inference that an Award granted other than by a committee of the
Board consisting at all times solely of two or more Eligible Directors is not
validly granted under the Plan.

10

--------------------------------------------------------------------------------

 

(g)Liability. No member of the Board or any Committee shall be liable for
anything done or omitted to be done by him or by any other member of the Board
or any Committee in connection with the Plan, except for his own willful
misconduct or gross negligence (unless the Company’s Certificate of
Incorporation or Bylaws, or any indemnification agreement between the Company
and such person, in each case in accordance with applicable law, provides
otherwise).

4.Shares Subject to the Plan

(a)Share Reserve. Subject to adjustment under Section 15(a)(i), the maximum
aggregate number of Shares that may be issued on exercise of all Awards under
the Plan is 9,313,484 Shares. This limitation consists of the sum of (i)
6,539,265 Shares available for issuance under the Prior Plan as of the date of
the Board’s approval of the Plan; (ii) up to 1,274,219 Shares that are issuable
on exercise of awards under the Prior Plan or that were otherwise awarded under
the Prior Plan, that on or after the date of the stockholders’ approval of the
Plan are forfeited, cancelled, expired unexercised or settled in cash; and (iii)
an additional 1,500,000 Shares to be approved by the Company’s stockholders. Any
Shares that are subject to any Award under the Plan will be counted against this
limit as one Share for every one Share granted.

(b)Return of Shares to the Share Reserve. If any Option or SAR for any reason is
cancelled, expires or otherwise terminates, in whole or in part, the Shares not
acquired under the Award will revert to and again become available for issuance
under the Plan. If the Company reacquires Shares issued under the Plan under the
terms of any forfeiture provision, those Shares will again be available for
purposes of the Plan. Each Share subject to any Award granted hereunder will be
counted against the Share reserve set forth in Section 4(a) on the basis of one
Share for every Share subject thereto. Notwithstanding anything in the Plan to
the contrary, Shares used to pay the required Exercise Price or that are used or
withheld to satisfy tax obligations of the Participant will not be available
again for other Awards under the Plan. Awards or portions thereof that are
settled in cash and not in Shares will not be counted against the foregoing
maximum Share limitations. On and after the date of the stockholders’ approval
of the Plan, any Shares that are forfeited or cancelled, expire unexercised or
settled in cash under the Prior Plan will be available, subject to the
limitations set forth in this Section 4, for issuance under the Plan.
Notwithstanding anything in this Section 4 to the contrary and subject to
adjustment under Section 15(a), the maximum number of Shares that may be issued
on the exercise of Incentive Stock Options will equal the aggregate number of
Shares stated in Section 4(a) plus, to the extent permitted under Section 422 of
the Code and the Treasury regulations thereunder, any Shares that become
available for issuance under the Plan under this Section 4(b).

(c)Source of Shares. Shares issued under an Award may consist of authorized and
unissued Shares, Shares held by the Company as treasury shares or Shares
purchased on the open market, and may be subject to restrictions deemed
appropriate by the Administrator.

11

--------------------------------------------------------------------------------

 

5.Eligibility

(a)For Awards other than Options and SARs. Restricted Awards, Performance
Awards, other Stock-Based Awards and Cash-Based Awards may be granted to any
Employee, Director or Consultant of the Company or any Affiliate.

(b)For Nonqualified Stock Options and SARs. Nonqualified Stock Options and SARs
may be granted to any Employee, Director or Consultant of the Company or a
direct or indirect majority-owned subsidiary of the Company with respect to
which the Company, on the Date of Grant, is an “eligible issuer” under Treasury
Regulation section 1.409A-1(b)(5)(iii)(E)(1).

(c)For Incentive Stock Options. Incentive Stock Options may be granted only to
an Employee of the Company or a corporation that, on the Date of Grant, is a
“parent corporation” or “subsidiary corporation” of the Company, as those terms
are defined in Code Sections 424(e) and 424(f), respectively.

(d)Code Section 162(m) Limitation. Subject to capitalization adjustment under
Section 15(a), no Employee may be granted (i) Options or SARs covering,
individually or in combination, more than 1,500,000 Shares in the aggregate
during any fiscal year; (ii) Performance Awards covering, individually or in
combination, more than 1,000,000 Shares in the aggregate during any fiscal year;
or (iii); or Cash Performance Awards covering, individually or in combination,
more than the lesser of $3 million or 200% of the Employee’s base salary in the
aggregate during any fiscal year.

(e)Director Awards.

(i)If the Board or the compensation committee of the Board separately has
adopted or in the future adopts a compensation policy covering some or all
non-employee Directors that provides for a predetermined formula grant that
specifies the type of Award, the timing of the Date of Grant and the number of
Shares to be awarded under the terms of the Plan, that formula grant will be
incorporated herein by reference and will be administered as if provided under
the terms of the Plan without any requirement that the Administrator separately
take action to determine the terms of those Awards.

(ii)Subject to capitalization adjustment under Section 15(a), the aggregate
dollar value of Awards (calculated as the Date of Grant fair value of such
Awards for financial reporting purposes) and cash compensation granted under
this Plan or otherwise during any calendar year to any non-employee Director
shall not exceed $1,000,000, rounded down to the nearest full Share. The
foregoing limit shall not count any SAR granted in tandem with an Option under
Section 9(a).

6.Stock Options

(a)Each Option will be in such form and will contain such terms and conditions
as the Administrator deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonqualified Stock Options at the time of
grant, and, if certificates are issued, a

12

--------------------------------------------------------------------------------

 

separate certificate or certificates will be issued for Shares purchased on
exercise of each type of Option. Notwithstanding the foregoing, the Company will
have no liability to any Participant or any other Person if an Option designated
as an Incentive Stock Option fails to qualify as an Incentive Stock Option at
any time. The provisions of separate Options need not be identical, but each
Option will include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:

(b)Term and Expiration. The term during which an Option is exercisable shall be
that period determined by the Administrator as set forth in the applicable
Option Agreement, provided that no Option may be exercisable later than 10 years
after the Date of Grant.

(c)Exercise Price. The Exercise Price for each Option will be equal to or
greater than the Fair Market Value on the Date of Grant; provided that an Option
granted under an assumption or substitution for another stock option in a manner
satisfying the provisions of Section 424(a) of the Code, as if the Option was a
statutory stock option, may be granted with an Exercise Price lower than the
Fair Market Value on the Date of Grant. No dividends or dividend equivalents
will be paid on any outstanding Option.

(d)Term and Exercise Price of Incentive Stock Options Granted to a Ten Percent
Stockholder. Notwithstanding the foregoing, no Incentive Stock Option granted to
an Employee who owns (or is deemed to own under Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or of any “parent corporation” or “subsidiary corporation” of the
Company, as those terms are defined in Code Sections 424(e) and 424(f),
respectively, may be exercisable later than five years after the Date of Grant
or have an exercise price that is less than 110% of the Fair Market Value on the
Date of Grant.

(e)Repricing Prohibited. Except as otherwise provided in Section 15 without the
prior approval of the Company’s stockholders: (i) the Exercise Price of an
Option may not be directly or indirectly reduced; (ii) an Option may not be
cancelled in exchange for cash, an Option or SAR with an Exercise Price or
Strike Price that is less than the Exercise Price of the original Option, any
other Award or otherwise; and (iii) the Company may not purchase an Option for
value from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the Option’s Exercise Price.

(f)Consideration. The Exercise Price for Shares purchased under an Option and
all federal, state, local and other income, excise or employment taxes subject
to withholding (if any) by the Company or a Subsidiary as a result of the
exercise of an Option will be paid in cash or by certified or bank check at the
time the Option is exercised, or, to the extent permitted by applicable laws and
regulations, in the Administrator’s sole discretion and on such terms as the
Administrator approves: (i) by delivery (by actual delivery or by attestation)
to the Company of previously-acquired Shares, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the aggregate
Exercise Price due for the number of Shares being purchased; (ii) if the Common
Stock is readily tradable on an Established Securities Market, by a copy of
instructions directing a broker to sell Shares for which the Option is exercised
and to remit to the Company the aggregate Exercise Price due for the number of
Shares being purchased; (iii) by directing the Company to withhold from transfer
the number of Shares

13

--------------------------------------------------------------------------------

 

that otherwise would have been delivered by the Company on exercise of the
Option having a Fair Market Value equal to all or part of the aggregate Exercise
Price due on exercise (provided that to the extent such direction would result
in the Company withholding fractional Shares, the number of Shares to be
withheld will be rounded down to the nearest whole and the Participant shall be
required to pay the remainder of the Exercise Price in cash or by certified or
bank check), in which case the Option will be surrendered and cancelled with
respect to the Shares retained as well as the Shares delivered; or (iv) in any
other form of legal consideration that may be acceptable to the Administrator,
including without limitation with a full-recourse promissory note, subject to
any requirements of applicable law that the par value (if any) of Shares, if
newly issued, be paid in cash or cash equivalents.

The interest rate payable under the terms of a promissory note will not be less
than the minimum rate (if any) required to avoid the imputation of additional
interest under the Code. Subject to the foregoing, the Administrator (in its
sole discretion) will specify the term, interest rate, amortization requirements
(if any) and other provisions of the note. Unless the Administrator determines
otherwise, the holder will be required to pledge to the Company Shares having an
aggregate Fair Market Value equal to or greater than the principal amount of the
loan as security for payment of the unpaid balance of the loan, which pledge
must be evidenced by a pledge agreement, the terms of which the Administrator
will determine, in its discretion; except that each loan must comply with all
applicable laws, regulations and rules of the Board of Governors of the Federal
Reserve System and any other governmental agency having jurisdiction. Unless the
Administrator determines otherwise, the purchase price of Shares acquired under
an Option that is paid by delivery (or attestation) to the Company of other
Shares acquired, directly or indirectly, from the Company, will be paid only by
Shares that satisfy any requirements necessary to avoid liability award
accounting treatment.

Notwithstanding the foregoing, at any time that the Company is an “issuer” as
defined in Section 2 of the Sarbanes-Oxley Act of 2002, no Director or Executive
Officer (or equivalent thereof) of the Company or its Affiliates will be
permitted to pay any part of the Exercise Price with a promissory note or in any
other form that could be deemed a prohibited personal loan under Section 13(k)
of the Exchange Act. Unless otherwise provided in the terms of an Award
Agreement, payment of the Exercise Price by a Participant who is an Officer,
Director or otherwise subject to Section 16 of the Exchange Act by delivery or
attestation to the Company of other Shares acquired, directly or indirectly,
from the Company is subject to pre-approval by the Administrator, in its sole
discretion. The Administrator will document any such pre-approval in a manner
that complies with the specificity requirements of Rule 16b-3 under the Exchange
Act.

(g)Vesting. The Option may, but need not, vest and therefore become exercisable
in periodic installments that may, but need not, be equal; provided, however,
that no Option may provide for or permit any portion of the Option to vest
sooner than 12 months after the Date of Grant. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Administrator determines
to be appropriate. The vesting provisions of individual Options may vary. The
Administrator may, but will not be required to, provide that no Option may be
exercised for a fraction of a Share. The Administrator may, but will not be
required to, provide for an acceleration of vesting and exercisability in the
terms of the Award Agreement for any Option on the occurrence of the death or
Disability of a Participant or a Sale of the Company.

14

--------------------------------------------------------------------------------

 

(h)Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value of Shares on the Date of Grant with respect to which Incentive
Stock Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company and any “parent corporation” or
“subsidiary corporation” of the Company, as those terms are defined in Code
Sections 424(e) and 424(f), respectively) exceeds $100,000, the Options or
portions thereof which exceed that limit (according to the order in which they
were granted) will be treated as Nonqualified Stock Options.

(i)Employee Transfer, Approved Leave of Absence. For purposes of Incentive Stock
Options, no termination of employment by an Employee will be deemed to result
from either (i) a transfer to the employment of the Company from a “parent
corporation” or “subsidiary corporation” of the Company, as those terms are
defined in Code Sections 424(e) and 424(f), respectively, from the Company to a
parent corporation or subsidiary corporation or from one parent corporation or
subsidiary corporation to another; or (ii) an approved leave of absence for
military service or sickness or for any other purpose approved by the Company,
if the period of leave does not exceed three months or, if longer, the
Employee’s right to re-employment is guaranteed either by a statute or by
contract.

(j)Disqualifying Dispositions. Each Participant awarded an Incentive Stock
Option will be required to immediately notify the Company in writing as to the
occurrence of a disqualifying disposition of any Shares acquired by exercise of
the Incentive Stock Option, and the price realized on the disqualifying
disposition of those Shares. A “disqualifying disposition” is any disposition
(including, without limitation, any sale or transfer) before the later of (i)
two years after the Date of Grant of the Incentive Stock Option or (ii) one year
after the issuance of the Shares acquired by exercise of the Incentive Stock
Option. The Company may, if determined by the Administrator and in accordance
with procedures established by the Administrator, retain possession of any
Shares acquired by exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

(k)Rights of Participant in Common Stock. Neither any Participant nor the legal
representatives, heirs, legatees, distributees or Permitted Transferees of any
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any Option Shares unless and until such Shares are
issued to such Person (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). Upon the
issuance of such Shares, such Participant shall have absolute ownership of the
Shares, including the right to vote such Shares, to the same extent as any other
owner of Shares of Common Stock, and to receive dividends thereon, subject,
however, to the terms, conditions and restrictions of the Plan and any other
undertakings of such holder of Common Stock.

7.Restricted Awards

A Restricted Award is an Award of Restricted Stock or Restricted Stock Units,
which provides that, except as otherwise provided in Section 17(d)(ii) with
respect to Permitted Transferees, the Restricted Award may not be sold,
assigned, transferred or otherwise disposed of, pledged or otherwise encumbered
for the period (the “Restricted Period”) determined by the Administrator. Each
Restricted Award will be in such form and will contain such terms, conditions,
eligibility and Restricted Periods as the Administrator determines to be
appropriate, including the treatment

15

--------------------------------------------------------------------------------

 

of dividends or dividend equivalents, as the case may be. The Administrator in
its discretion may provide for the acceleration of the end of the Restricted
Period in the terms of any Restricted Award, including in the event of a Sale of
the Company. The terms and conditions of the Restricted Award may change from
time to time, and the terms and conditions of separate Restricted Awards need
not be identical, but each Restricted Award must include (through incorporation
of provisions hereof by reference in the Award Agreement or otherwise) the
substance of each of the following provisions:

(a)Payment for Restricted Awards. The purchase price of Shares acquired under a
Restricted Award, if any, will be determined by the Administrator, and may be
stated as cash, property or prior or future services rendered to the Company for
its benefit or an Affiliate for its benefit. Shares acquired in connection with
a Restricted Award may be issued for such consideration, having a value not less
than the par value thereof, as may be determined by the Administrator. Required
consideration for Shares acquired in connection with a Restricted Award may be
paid: (i) in cash at the time of purchase; or (ii) in any other form of legal
consideration that may be acceptable to the Administrator in its discretion
including, without limitation, a recourse promissory note, property or prior or
future services that the Administrator determines have a value at least equal to
the purchase price of the Restricted Award. Notwithstanding the foregoing, at
any time that the Company is an “issuer” as defined in Section 2 of the
Sarbanes-Oxley Act of 2002, no Director or Executive Officer (or equivalent
thereof) of the Company or an Affiliate will be permitted to pay any portion of
the purchase price for Shares acquired under a Restricted Award with a
promissory note or in any other form that could be deemed prohibited personal
loan under Section 13(k) of the Exchange Act.

(b)Vesting. The Restricted Award, and any Shares acquired thereunder, will be
subject to a Restricted Period that specifies a right of repurchase in favor of
the Company, or forfeiture where the consideration was in the form of services,
in accordance with a vesting schedule to be determined by the Administrator;
provided, however, that no Award may provide for or permit any portion of the
Award to vest sooner than 12 months after the Date of Grant. No Restricted Award
may be granted that is, in whole or in part, vested on the Date of Grant and not
subject to a Restricted Period.

(c)Lapse of Restrictions. If a Participant has performed Continuous Service to
the Company or its Affiliates, on the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Administrator (including, without limitation, the Participant’s satisfaction of
applicable tax withholding obligations attributable to the Award), the
restrictions applicable to the Restricted Award will lapse and the number of
Shares with respect to which the restrictions have lapsed will be issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), free of any restrictions except those
that may be imposed by law, the terms of the Plan or the terms of a Restricted
Award, to the Participant or the Participant’s beneficiary or estate, as the
case may be, unless the Restricted Award is subject to a deferral condition that
complies with Section 409A of the Code and the regulations thereunder as may be
allowed or required by the Administrator in its sole discretion. The Company
will not be required to deliver any fractional Share but will pay, in lieu
thereof, the Fair Market Value of the fractional Share in cash to the
Participant or the Participant’s beneficiary or estate, as the case may be. With
respect only to Restricted Stock Units, unless otherwise subject to a deferral
condition that complies

16

--------------------------------------------------------------------------------

 

with Section 409A of the Code, the Shares (or cash, if applicable) will be
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) and the Participant will be
entitled to the beneficial ownership rights of the Shares not later than (i) the
date that is 2½ months after the end of the Participant’s taxable year (or the
end of the Company’s taxable year, if later) for which the Restricted Period
ends and the Restricted Stock Unit is no longer subject to a substantial risk of
forfeiture, or such earlier date as may be necessary to avoid application of
Section 409A of the Code to the Award.

(d)Stockholder Rights. Unless otherwise provided by the Administrator in an
Award Agreement, the holder of Shares of Restricted Stock shall be entitled to
vote such Shares and to receive dividends, if any, paid thereon.

(e)Dividend Equivalents on Restricted Stock Units. Unless otherwise provided by
the Administrator in an Award Agreement, the holder of Restricted Stock Units
will be entitled to receive dividend equivalents which shall be subject to the
same vesting schedule as the Restricted Stock Units to which they relate.

(f)Delivery of Restricted Stock. Shares of Restricted Stock will be delivered to
the Participant at the Date of Grant either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its Employees) designated by
the Administrator, a stock certificate or certificates registered in the name of
the Participant. If physical certificates representing Shares of the Restricted
Stock are registered in the name of the Participant, such certificates must bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Shares.

(g)Section 83(b) Election. Within thirty days after the Date of Grant for an
Award of Restricted Stock hereunder, the Participant may file with respect to
all or a portion of the Restricted Stock an election under Code Section 83(b) to
include in gross income the Date of Grant Fair Market Value of such Restricted
Stock (less the amount, if any, paid therefor) with the Internal Revenue
Service. The Code Section 83(b) election, if any, shall be filed in compliance
with the Treasury regulations promulgated pursuant to Code Section 83(b).

8.Performance Awards

(a)Nature of Performance Awards. A Performance Award is an Award that will vest
only on the attainment of specified performance goals, and may consist of
Restricted Stock Awards, Restricted Stock Unit Awards or Cash Performance
Awards. The Administrator may make Performance Awards independent of or in
connection with the granting of any other Award under the Plan. A Performance
Award may be granted under the Plan to any Participant, including a Participant
who qualifies for awards under other performance plans of the Company. The
Administrator in its sole discretion will determine whether and to whom
Performance Awards will be made, the performance goals applicable under each
Performance Award, the period or periods during which performance is to be
measured, and all other limitations and conditions applicable to Performance
Awards. The Administrator, in its discretion, may rely on the performance goals
and other standards applicable to other performance plans of the Company in
setting the standards for Performance Awards under the Plan.

17

--------------------------------------------------------------------------------

 

(b)Performance Goals.

(i)A performance goal will be based on a pre-established objective formula or
standard that specifies the manner of determining the number of Shares or cash
under the Performance Award that will be granted or will vest if the performance
goal is attained; provided, however, that no Performance Award may provide for
or permit any portion of the Performance Award to vest sooner than 12 months
after the Date of Grant. The Administrator will determine the performance goal
before the time that 25% of the service period has elapsed, but not later than
90 days after the commencement of the service period to which the performance
goal relates.

(ii)Performance goals may be based on one or more of the following business
criteria, which may be applied to a Participant, a business unit or the Company
and its Affiliates:

(1)revenue (net or gross);

(2)revenue growth;

(3)sales (net or gross), including growth in sales measured by product line,
territory, facility, customer or customers or other category;

(4)earnings (net or gross), including earnings before all or any of interest
expense, taxes, depreciation and amortization (“EBIT,” “EBITA,” or “EBITDA”),
earnings per share or earnings from continuous operations;

(5)Adjusted EBITDA or Adjusted EBITDA Margin;

(6)profits, including profits before or after taxes or other expenses or
adjustments, maintenance or improvement of profit margins, or profitability of
an identifiable business unit, product line or facility;

(7)operating income, including operating income per share, pre-tax or after- tax
income, net cash provided by operating activities, funds from operations or
funds from operations per share;

(8)operating expenses;

(9)cash flow, including cash available for distribution, cash available for
distribution per share, improvement in cash-flow (before or after tax) or free
cash flow;

(10)working capital and components thereof, including improvement in capital
structure;

(11)credit rating, independent industry rating or assessments;

(12)stock price or share price performance, return on stockholders’ equity or
average stockholders’ equity or total stockholders’ return;

(13)return on assets, return on capital, return on invested capital, changes in
net assets, enterprise value or economic value added, net worth, return on
investment before or after the cost of capital or return on equity;

(14)earnings from continuous operations;

(15)costs, improvement in the attainment of expense levels, expense management,
capital expenditures, and levels of expense, cost or liability by category,
operating unit, facility or any other delineation;

(16)implementation or completion of critical projects;

(17)strategic plan development and implementation, closing of corporate
transactions;

(18)market share; or

18

--------------------------------------------------------------------------------

 

(19)earnings per share.

(iii)A performance goal may be measured over a performance period on a periodic,
annual, cumulative or average basis and may be established on a corporate-wide
basis or with respect to one or more operating units, divisions, subsidiaries,
acquired businesses, minority investments, facilities, partnerships or joint
ventures. More than one performance goal may be incorporated in a performance
objective, in which case achievement with respect to each performance goal may
be assessed individually or in combination with each other. The Administrator
may, in connection with the establishment of performance goals for a performance
period, establish a matrix setting forth the relationship between performance on
two or more performance goals and the amount of the Performance Award payable
for that performance period. The level or levels of performance specified with
respect to a performance goal may be established in absolute terms, as
objectives relative to performance in prior periods, as an objective compared to
the performance of one or more comparable companies or an index covering
multiple companies on a per Share basis, against the performance of the Company
as a whole or against particular entities, segments, operating units or products
of the Company, on a pre-tax or after-tax basis, in tandem with any other
performance goal, or otherwise as the Administrator may determine. The
Administrator may, in connection with the establishment of performance goals for
a performance period, specify one or more adjustments to any of the business
criteria specified in Section 8(b)(ii).

(iv)Performance goals will be objective and will otherwise meet the requirements
of Section 162(m) of the Code. Performance goals may differ for Performance
Awards granted to any one Participant or to different Participants. A
Performance Award to a Participant who is a Covered Employee or is reasonably
anticipated to become a Covered Employee during the term of the Performance
Award will (unless the Administrator determines otherwise) provide that if the
Participant’s Continuous Service ceases before the end of the performance period
for any reason, the Performance Award will be payable only if the applicable
performance objectives are achieved and to the extent, if any, determined by the
Administrator. These objective performance goals are not required to be based on
increases in a specific business criterion, but may be based on maintaining the
status quo or limiting economic losses. With respect to any Participant who is
not a Covered Employee or expected to become a Covered Employee during the term
of the Performance Award, the Administrator may establish additional objective
or subjective performance goals.

(v)The Administrator may provide in any Performance Award that any evaluation of
performance may include or exclude the effect, if any, on reported financial
results of any of the following events that occurs during a performance period:
(1) asset write-downs, (2) gain or loss from all or certain claims or litigation
and all or certain insurance recoveries relating to claims or litigation, (3)
changes in tax laws, accounting principles or other laws or provisions,
reorganization or restructuring programs, including share repurchasing programs,
(5) acquisitions or divestitures, (6) foreign currency exchange translations
gains and losses, (7) revenue or earnings attributable to minority ownership in
another entity or (8) gains and losses that are treated as extraordinary items
under Accounting Standards Codification Topic 225. Each of the adjustments
described in this Section 8(b)(v) may relate to the Company as a whole or any
part of the Company’s business or operations, as determined by the Administrator
at the time the performance goals are established. The adjustments are to be
determined in accordance with

19

--------------------------------------------------------------------------------

 

generally accepted accounting principles and standards, unless another objective
method of measurement is designated by the Administrator. In addition to the
foregoing, the Administrator shall adjust any performance goals or other
features of a Performance Award that relate to or are wholly or partially based
on the number of, or the value of, any Shares, to reflect a change in the
Company’s capitalization, such as a stock split or dividend, or a corporate
transaction, such as a merger, consolidation, separation (including a spin-off
or other distribution of stock or property), or a reorganization of the Company.

(vi)To the extent such inclusions or exclusions affect a Performance Award to a
Participant who is a Covered Employee or is reasonably anticipated to become a
Covered Employee during the term of the Performance Award, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

(c)Satisfaction of Performance Goals. A Participant will be entitled to receive
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) under a Stock Performance
Award, or cash under a Cash Performance Award, only on satisfaction of all
conditions specified in the written instrument evidencing the Performance Award
(or in a performance plan adopted by the Administrator), including, without
limitation, the Participant’s satisfaction of applicable tax withholding
obligations attributable to the Performance Award. With respect only to a
Performance Award that is denominated in hypothetical stock units, Shares or
cash, as applicable, will be issued and delivered and the Participant will be
entitled to the beneficial ownership rights of the Shares (if any) not later
than (i) the date that is 2½ months after the end of the Participant’s taxable
year (or the end of the Company’s taxable year, if later) for which the
Administrator certifies that the Performance Award conditions have been
satisfied and the Performance Award is vested and no longer subject to a
substantial risk of forfeiture, and (ii) such earlier date as may be necessary
to avoid application of Section 409A of the Code to the Performance Award.

(d)Discretionary Adjustments. The Administrator may, in its discretion, at any
time establish (and, once established, rescind, waive or amend) additional
conditions and terms of payment of a Performance Award (other than a Performance
Award intended to qualify as performance-based compensation under Code Section
162(m)) granted to any Participant (including but not limited to the achievement
of other financial, strategic or individual goals, which may be objective or
subjective) as it may deem desirable in carrying out the purposes of the Plan
and may take into account such other factors as it deems appropriate in
administering any aspect of the Plan, including to reduce the amount of any
Performance Award at any time prior to payment based on such criteria as it
shall determine, including but not limited to individual merit and the
attainment of specified levels of one or any combination of the performance
goals.

(e)Acceleration, Waiver, Etc. With respect solely to a Participant who is not
(and is not expected to become during the term of the Performance Award) a
Covered Employee, at any time before the Participant’s termination of Continuous
Service, the Administrator may in its sole discretion accelerate, waive or,
subject to Section 16, amend any or all of the goals, restrictions or conditions
imposed under any Performance Award. For any Participant who is, or is expected
to become during the term of a Performance Award, a Covered Employee, no

20

--------------------------------------------------------------------------------

 

amendment or waiver of the performance goal will be permitted and no cash
payment to be made in respect of a Performance Award may be accelerated unless
the performance goal has been attained and the amount of the payment is
discounted to reasonably reflect the time value of money. Notwithstanding the
foregoing, the Administrator in its discretion may provide for an acceleration
of vesting in the terms of any Performance Award upon the death or Disability of
a Participant or in the event of a Sale of the Company.

(f)Certification. Following the completion of each performance period, the
Administrator will certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the performance objectives and other
material terms of a Performance Award have been achieved or met. Unless the
Administrator determines otherwise, Performance Awards will not be settled until
the Administrator has made the certification specified under this Section 8(f).

(g)Termination. Except as may otherwise be provided in a Service Agreement or by
the Administrator at any time, a Participant’s rights in all Performance Awards
shall automatically terminate upon the Participant’s termination of Continuous
Service with the Company and its Affiliates for any reason. For the avoidance of
doubt, except as may otherwise be provided in a Service Agreement or by the
Administrator at any time, a Participant will have the right to receive Shares
or cash in settlement of any Performance Award if the Participant is in
Continuous Service with the Company or an Affiliate as of the last day of the
applicable performance period.

9.Stock Appreciation Rights

(a)General. A SAR may be granted either alone or in tandem with all or part of
an Option. A SAR granted in tandem with a Nonqualified Stock Option may be
granted at or after the time of grant of the related Option, but a SAR granted
in tandem with an Incentive Stock Option may be granted only at the time of the
grant of the related Option.

(b)Grant Requirements. A SAR may be granted only if it does not provide for the
deferral of compensation within the meaning of Section 409A of the Code. A SAR
does not provide for a deferral of compensation if: (i) the Strike Price may
never be less than the Fair Market Value on the Date of Grant, (ii) the
compensation payable under the SAR can never be greater than the difference
between the Fair Market Value on the date of exercise and the Strike Price,
(iii) the number of Shares subject to the SAR is fixed on the Date of Grant, and
(iv) the SAR does not include any feature for the deferral of compensation other
than the deferral of recognition of income until the exercise of the right. No
dividends or dividend equivalents may be paid on any outstanding SAR.

(c)Strike Price. The Administrator will determine the Strike Price of a SAR,
which in the case of a SAR granted independent of any Option, will not be less
than the Fair Market Value on the Date of Grant. The Strike Price of a SAR
granted in tandem with an Option will be the Exercise Price of the related
Option. A SAR granted in tandem with an Option will be exercisable only to the
same extent as the related Option, provided that by its terms, such SAR will be
exercisable only when the Fair Market Value exceeds the Strike Price of the SAR.

21

--------------------------------------------------------------------------------

 

(d)Repricing Prohibited. Except as otherwise provided in Section 15, without the
prior approval of the Company’s stockholders: (i) the Strike Price of a SAR may
not be directly or indirectly reduced; (ii) a SAR may not be cancelled in
exchange for cash, an Option or SAR with an Exercise Price or Strike Price that
is less than the Strike Price of the original SAR, any other Award or otherwise;
and the Company may not purchase a SAR for value from a Participant if the
current Fair Market Value is less than the SAR’s Strike Price.

(e)Vesting. The SAR will be subject to a Restricted Period that specifies a
forfeiture in accordance with a vesting schedule to be determined by the
Administrator; provided, however, that no SAR may provide for or permit any
portion of the Award to vest sooner than 12 months after the Date of Grant. The
Administrator in its discretion may provide for an acceleration of vesting in
the terms of any SAR upon the death or Disability of a Participant or in the
event of a Sale of the Company. The Administrator may not grant a SAR that is,
in whole or in part, vested on the Date of Grant and not subject to a Restricted
Period.

(f)Exercise and Settlement. On delivery to the Administrator of a written
request to exercise a SAR, the holder will be entitled to receive from the
Company, an amount equal to the product of (i) the excess of the Fair Market
Value on the date of exercise over the Strike Price specified in the Award
Agreement, multiplied by (ii) the number of Shares for which the SAR is being
exercised. Settlement with respect to the exercise of a SAR will be on the date
of exercise and may be made in the form of Shares valued at Fair Market Value on
the date of exercise (with or without restrictions as to substantial risk of
forfeiture and transferability, as determined by the Administrator in its sole
discretion), cash or a combination of Shares and cash, as determined by the
Administrator in its sole discretion.

(g)Reduction in the Underlying Option Shares. On the exercise of a SAR granted
in tandem with an Option, the number of Shares for which the related Option is
exercisable will be reduced by the number of Shares for which the SAR has been
exercised. The number of Shares for which a tandem SAR is exercisable will be
reduced on any exercise of any related Option by the number of Shares for which
the Option has been exercised.

(h)Written Request. Unless otherwise determined by the Administrator in its sole
discretion, SARs will be settled in Shares. If permitted in the Award Agreement,
a Participant may request that any exercise of a SAR be settled for cash, but a
Participant will not have any right to demand a cash settlement. A request for a
cash settlement may be made only by a written request filed with the Corporate
Secretary of the Company during the period beginning on the third business day
following the date of release for publication by the Company of quarterly or
annual summary statements of earnings and ending on the twelfth business day
following that date. Within 30 days of the receipt by the Company of a written
request to receive cash in full or partial settlement of a SAR or to exercise
the SAR for cash, the Administrator will, in its sole discretion, either consent
to or disapprove, in whole or in part, the written request. A written request to
receive cash in full or partial settlement of a SAR or to exercise a SAR for
cash may provide that, if the Administrator disapproves the written request, the
written request will be treated as an exercise of the SAR for Shares.

(i)Disapproval by Administrator. If the Administrator disapproves in whole or in
part any request by a Participant to receive cash in full or partial settlement
of a SAR or to

22

--------------------------------------------------------------------------------

 

exercise such Award for cash, the disapproval will not affect the Participant’s
right to exercise the SAR at a later date, to the extent that it would be
otherwise exercisable, or to request a cash form of payment at a later date, in
each case subject to the approval of the Administrator. Additionally, the
disapproval will not affect the Participant’s right to exercise any related
Option.

10.Other Stock-Based Awards

The Administrator may, either alone or in connection with the grant of other
Awards, grant other stock-based Awards not described in Section 6, 7, 8 or 9
that are payable in, valued in whole or in part by reference to, or are
otherwise based on Shares, as deemed by the Administrator consistent with the
purpose of the Plan. The Administrator shall determine the terms and conditions
of any such Award.

11.Cash-Based Awards

The Administrator may, either alone or in connection with the grant of other
Awards, grant Cash-Based Awards in such amounts and upon such terms as the
Administrator determines; provided, however, that no Award may provide for or
permit any portion of the Award to vest sooner than 12 months after the Date of
Grant. Notwithstanding the foregoing, any Cash-Based Award intended to qualify
as “performance-based compensation” under Section 162(m) of the Code shall be
granted as a Cash Performance Award under Section 8.

(a)Value. Each Cash-Based Award shall specify a payment amount or payment range
as determined by the Administrator.

(b)Method of Payment. Payment, if any, with respect to a Cash-Based Award shall
be made in cash in accordance with the terms of the Award.

12.Treatment of Awards on Termination of Continuous Service

(a)Unvested Awards Generally. Unless otherwise provided in an Award Agreement or
in a Service Agreement the terms of which have been approved by the
Administrator and subject to Section 8(e), if a Participant’s Continuous Service
terminates for any reason, the Participant will forfeit the unvested portion of
any Award acquired in consideration of services, all unvested Shares held by the
Participant as of the date of termination under the terms of any Award will be
forfeited or, if applicable, may be repurchased by the Company at the lesser of
the purchase price paid by the Participant or the current Fair Market Value, and
the Participant will have no rights with respect to any Award or Shares so
forfeited or repurchased.

(b)Options and SARs.

(i)Other than for Cause or death or Disability. Unless otherwise provided in an
Award Agreement or in a Service Agreement the terms of which have been approved
by the Administrator, if a Participant’s Continuous Service is terminated for
any reason other than due to the Participant’s death or Disability or by the
Company for Cause, the Participant may

23

--------------------------------------------------------------------------------

 

exercise his or her Option or SAR (to the extent vested and exercisable as of
the date of termination) during the period ending on the earlier of (1) the date
that is three months after the termination of the Participant’s Continuous
Service or (2) the expiration of the original term of the Award as set forth in
the Award Agreement. Any unexercised Option or SAR held by the Participant will
automatically terminate at the close of business on the last day of such period
and will thereafter not be exercisable.

(ii)For Cause. If the Participant’s Continuous Service is terminated by the
Company or an Affiliate for Cause, all outstanding Options and SARs (whether or
not vested) will be forfeited and expire as of the beginning of business on the
date of termination.

(iii)Participant Death or Disability. Unless otherwise provided in an Award
Agreement or in a Service Agreement the terms of which have been approved by the
Administrator, if a Participant’s Continuous Service is terminated as a result
of the Participant’s death or Disability, the Participant’s Option or SAR may be
exercised (to the extent the Option or SAR was vested and exercisable as of the
date of termination) by the Participant or the Participant’s estate, designated
beneficiary or such other Person who acquired the right to exercise the Option
or SAR by bequest or inheritance, but only during the period ending on the
earlier of the date that is 12 months following the date of termination or the
expiration of the original term of the Option or SAR as set forth in the Award
Agreement. Any unexercised Option or SAR held by the Participant or such other
Person will terminate at the end of such period.

(iv)Extension of Option or SAR Termination Date. An Award Agreement may provide
that if the exercise of an Option or SAR following the termination of the
Participant’s Continuous Service for any reason (other than on the Participant’s
death or Disability or termination by the Company for Cause) would violate any
applicable federal, state or local law, the Option or SAR will terminate only on
the earlier of the expiration of the original term of the Option or SAR or the
date that is 30 days after the exercise of the Option or SAR would no longer
violate any applicable federal, state or local law.

13.Covenants of the Company

(a)Availability of Shares. During the terms of the Awards, the Company will keep
available at all times the number of Shares required to satisfy the Awards.

(b)Securities Law Compliance. Each Award Agreement will provide that no Shares
may be purchased or sold thereunder unless and until any then applicable
requirements of state, federal or applicable foreign laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel. The Company will use reasonable efforts to seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Awards and to issue and sell Shares on exercise of
Awards; however, this undertaking will not require the Company to register under
the Securities Act the Plan, any Award or any Shares issued or issuable under
any Award. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority that counsel for the
Company determines to be necessary for the lawful issuance and sale of

24

--------------------------------------------------------------------------------

 

Shares under the Plan, the Company will be relieved from any liability for
failure to issue and sell Shares on exercise of any Awards unless and until that
authority is obtained.

14.Company Use of Proceeds from Shares

Proceeds from the sale of Shares under the Plan will be general funds of the
Company.

15.Adjustments for Changes in Stock

(a)Capitalization Adjustments. If any change is made in the Common Stock without
the receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
Shares, exchange of Shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), then (i) the
aggregate number of Shares or class of securities that may be purchased under
Awards granted hereunder, (ii) the aggregate number of Shares or class of
securities that may be purchased under Incentive Stock Options granted
hereunder, (iii) the number or class of securities covered by outstanding
Awards, (iv) the maximum number of Shares with respect to which Options, SARs
and Performance Awards may be granted to any single Employee during any calendar
year, and (v) the Exercise Price of any Option and the Strike Price of any SAR
in effect before the change will be proportionately adjusted by the
Administrator to reflect any increase or decrease in the number of issued Shares
or change in the Fair Market Value resulting from the transaction; provided,
that any fractional Shares resulting from the adjustment aggregated until and
eliminated at the time of exercise or settlement by rounding down. The
Administrator will make these adjustments in a manner that will provide an
appropriate adjustment that neither increases nor decreases the value of the
Award as in effect immediately before the corporate change, and its
determination will be final, binding and conclusive. The conversion of any
securities of the Company that are by their terms convertible will not be
treated as a transaction “without receipt of consideration” by the Company.

(b)Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company that does not constitute a Sale of the Company, all outstanding
Awards will terminate immediately before the dissolution or liquidation;
provided that not less than fifteen days’ prior written notice of the date so
fixed shall be given to each Participant, and each Participant shall have the
right, (i) to exercise his or her Options to the extent they are vested and
exercisable and purchase or receive the full number of Shares not previously
exercised under such Options as applicable, if (and only if) such Options have
not at the time expired or been terminated and (ii) to receive Shares under all
of Participant’s Restricted Awards on which all restrictions have lapsed in
accordance with the Plan and the applicable Award Agreement and for which Shares
have not already been delivered prior to such termination date. Failing such
exercise, any unexercised portion of all Options granted hereunder and all
Restricted Awards on which restrictions have not lapsed as of the termination
date shall be forfeited and deemed cancelled as of the effective date of such
liquidation or dissolution. The Company shall deliver the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) required to be delivered by clause (ii) of the
immediately preceding sentence no later than 3 days prior to the termination
date.

25

--------------------------------------------------------------------------------

 

(c)Sale of the Company. Upon a Sale of the Company, all outstanding Options and
SARs shall become fully vested and exercisable without regard to the limitations
on exercisability contained in Section 6 or 9 or the applicable Award Agreement
immediately prior to such transaction, and with respect to Restricted Awards,
all restrictions shall lapse automatically. The Administrator will (i) cancel
any or all outstanding Options, SARs and Restricted Stock Units under the Plan
in consideration for payment to the Participants an amount equal to the portion
of the consideration payable to such Participants pursuant to such transaction
giving effect to the accelerated vesting as if such Awards had been fully vested
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefore and any required withholding tax; and (ii)
cause all Restricted Shares to be purchased for an equivalent consideration
payable in such transaction. Payment of any amount payable pursuant to the
preceding sentence may be made in cash or, in the event that the consideration
to be received in such transaction includes securities or other property, in
cash or publicly tradable securities in the Administrator’s discretion.

16.Stockholder Approval; Amendment of the Plan; Awards

(a)Stockholder Approval. The Plan shall become effective only if, within 12
months from the date the Plan is adopted by the Board, the Plan is approved by
the affirmative vote of the holders of the Company’s capital stock constituting
more than 50% of the Company’s voting power of all classes of Common Stock of
the Company then outstanding, or by written consent of such holders, in
accordance with the applicable provisions of the Certificate of Incorporation
and Bylaws of the Company and applicable state law. The Board may, in its sole
discretion, submit any other amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to certain Executive Officers, or
amendments to satisfy Section 409A of the Code and the regulations thereunder
regarding requirements for deferred compensation plans.

(b)Plan Amendment. The Board at any time may amend or terminate the Plan.
However, except as provided in Section 15(a) relating to adjustments on changes
in the Common Stock, no amendment will be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy any applicable law or any securities exchange listing requirements. At
the time of any amendment, the Board will determine, on advice from counsel,
whether the amendment will be contingent on stockholder approval.

(c)Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board determines necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations issued thereunder relating
to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Section 409A of the Code and to bring the Plan and Awards granted
hereunder into compliance therewith. Notwithstanding the foregoing, neither the
Board nor the Company nor any Affiliate will have any liability to any
Participant or any other Person as to (i) any tax consequences expected, but not
realized, by a Participant or any other Person due to the receipt, exercise or
settlement of any Award granted hereunder; or (ii) the failure of any Award to
comply with Section 409A of the Code.

26

--------------------------------------------------------------------------------

 

(d)Award Amendment. Subject to Section 8(d) and (e) and Section 16(e) and (f),
the Administrator at any time may amend the terms of any one or more Awards.
Except as otherwise permitted under Section 15, unless stockholder approval is
obtained: (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR; (ii) the Administrator may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR, another Award
or cash, if doing so would be considered a “repricing” for purposes of the
stockholder approval rules of the applicable securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted; and (iii) the
Administrator may not take any other action that is considered a repricing for
purposes of the stockholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted.

(e)No Impairment of Rights. No amendment of the Plan or an Award may impair
rights under any Award granted before the amendment or increase a Participant’s
obligations under his or her Award, unless (i) the Company requests the consent
of the Participant and (ii) the Participant consents in writing. For the
avoidance of doubt, a cancellation of an Award where the Participant receives a
payment equal in value to the Fair Market Value (or the Sale Value) of the
vested Award or, in the case of a vested Option or SAR, the difference between
the Fair Market Value (or the Sale Value) of the Shares subject to an Option or
SAR and the Exercise Price or Strike Price, is not an impairment of the
Participant’s rights that requires consent of the Participant.

(f)Acceleration of Exercisability and Vesting. The Administrator will have the
power and sole discretion to accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest for
any reason, notwithstanding the provisions in the Award stating the time at
which it may first be exercised or the time during which it will vest.

17.General Provisions

(a)Stockholder Rights. Except as provided in Section 7(d) and (e) and Section 15
of the Plan or as otherwise provided in an Award Agreement, no Participant will
be considered the holder of, or to have any of the rights of a holder with
respect to, any Shares subject to an Award unless and until the Participant has
satisfied all requirements for exercise, payment or delivery of the Award, as
applicable, under its terms, and no adjustment will be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is before the date of
issue of the Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).

(b)Participation not a Guarantee of Service Right. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto will confer on any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or will affect the right of
the Company or an Affiliate to terminate (i) the employment of an Employee with
or without notice and with or without Cause; (ii) the service of a Consultant
under the terms of the Consultant’s agreement with the Company or an Affiliate;
or (iii) the service of a Director under the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

27

--------------------------------------------------------------------------------

 

(c)Effect of Plan. Neither the adoption of the Plan nor any action of the Board,
the Committee or the Administrator shall be deemed to give any Employee,
Director or Consultant any right to be granted an Award or any other rights,
except as may be evidenced by an Award Agreement or a Service Agreement, or any
amendment thereto, duly authorized by the Administrator and executed on behalf
of the Company, and then only to the extent and on the terms and conditions
expressly set forth in such Award Agreement or Service Agreement. The existence
of the Plan and the Awards granted hereunder shall not affect in any way the
right of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of bonds, debentures, or shares of preferred stock ahead of or
affecting the Common Stock or the rights thereof, the dissolution or liquidation
of the Company or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding.

(d)Limits on Transfer.

(i)Each Award will be exercisable during the Participant’s lifetime only by the
Participant, or, if permissible under applicable law, by the Participant’s legal
guardian or representative. No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance will
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary will not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(ii)Notwithstanding the foregoing, the Administrator may, in its sole
discretion, permit a Participant to transfer an Award (other than an Incentive
Stock Option) by gift or domestic relations order, without consideration, to a
Permitted Transferee, subject to such rules as the Administrator may adopt
consistent with any applicable Award Agreement to preserve the purposes of the
Plan, on condition that the Participant first gives the Administrator advance
written notice describing the terms and conditions of the proposed transfer and
the Administrator notifies the Participant in writing that the transfer would
comply with the requirements of the Plan. If the Award Agreement does not
provide for transferability, then the Award will be transferable and exercisable
only as provided in the preceding Section 17(d)(i).

(iii)The terms of an Award transferred in accordance with Section 17(d)(ii) will
apply to the Permitted Transferee, and any reference to a Participant in the
Plan or in the Award Agreement will refer to the Permitted Transferee, except
that (1) the Permitted Transferee will not be entitled to transfer the Award
other than by will or the laws of descent and distribution, (2) the Permitted
Transferee is not entitled to exercise a transferred Option unless there is in
effect a registration statement on an appropriate form covering the Shares to be
acquired by the exercise of the Option if the Administrator determines,
consistent with the Award Agreement, that a registration statement is necessary
or appropriate, (3) neither the Administrator nor the Company is required to
provide any notice to a Permitted Transferee, whether or not notice is or would
otherwise have been required to be given to the Participant, and (4) the
consequences of the termination of the Participant’s Continuous Service under
the Plan and the Award Agreement will continue to be applied with respect to the
Participant, including, without limitation, that an Option will be exercisable
by the Permitted Transferee only to the extent, and for such period, specified
in the Plan and the Award Agreement.

28

--------------------------------------------------------------------------------

 

(e)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Shares under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Shares subject to the
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Shares. The foregoing requirements, and
any assurances given under those requirements, will be inoperative if (x) the
issuance of the Shares on the exercise or acquisition of Shares under the Award
has been registered under a then currently effective registration statement
under the Securities Act; or (y) as to any particular requirement, a
determination is made by counsel for the Company that that requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, on advice of counsel to the Company, place legends on stock
certificates, if any, issued under the Plan as that counsel considers necessary
or appropriate in order to comply with applicable securities laws, including,
but not limited to, legends restricting the transfer of the Shares.

(f)Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Administrator, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Shares under an Award by any one or combination
of the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company): (i) cash payment; (ii)
authorizing the Company to withhold a number of Shares from the Shares otherwise
issuable to the Participant as a result of the exercise or acquisition of Shares
under the Award, the Fair Market Value of which does not exceed either the
maximum statutory tax rates in the Participant’s applicable jurisdictions or the
amount of tax required to be withheld by law, and in which case the Award will
be surrendered and cancelled with respect to the number of Shares retained by
the Company (provided that to the extent such direction would result in the
Company withholding fractional Shares, the number of Shares to be withheld will
be rounded down to the nearest whole and the Participant shall be required to
pay the remainder of the Exercise Price in cash or by certified or bank check);
(iii) delivering to the Company previously owned and unencumbered Shares; or
(iv) by execution of a recourse promissory note by a Participant.
Notwithstanding the foregoing, at any time that the Company is an “issuer” as
defined in Section 2 of the Sarbanes-Oxley Act of 2002, no Director or Executive
Officer (or equivalent thereof) of the Company or an Affiliate will be permitted
to pay any portion of the tax withholding with respect to any Award with a
promissory note or in any other form that could be deemed prohibited personal
loan under Section 13(k) of the Exchange Act. Unless otherwise provided in the
terms of an Award Agreement, payment of the tax withholding by a Participant who
is an Officer, a Director or otherwise subject to Section 16 of the Exchange
Act, by delivering previously owned and unencumbered Shares or in the form of
Share withholding is subject to pre-approval by the Administrator, in its sole
discretion. The Administrator will document any pre-approval in the case of a
Participant who is an Officer or Director in a manner that complies with the
specificity requirements of Rule 16b-3 under the Exchange Act, including the
name of the Participant involved in the transaction, the nature of the
transaction, the number of Shares to be acquired or disposed of by the
Participant and the material terms of the Award involved in the transaction.

29

--------------------------------------------------------------------------------

 

(g)Other Compensation Arrangements. Nothing contained in the Plan will prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if stockholder approval is required; and those
arrangements may be either generally applicable or applicable only in specific
cases.

(h)Recapitalizations. Each Award Agreement will contain provisions required to
reflect the provisions of Section 15(a).

(i)Delivery. Subject to Section 17(j) on exercise of a right granted under an
Option, SAR or other Stock-Based Award or Cash-Based Award that may be exercised
at the discretion of a Participant, the Company will issue Shares or pay any
amounts due within a reasonable period thereafter. Subject to any statutory or
regulatory obligations the Company may otherwise have, for purposes of the Plan,
30 days will be considered a reasonable period.

(j)Government and Other Regulations.

(i)The Company’s obligation to settle Awards in Shares or other consideration is
subject to all applicable laws, rules and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company will be under no obligation
to offer to sell or to sell, and is prohibited from offering to sell or selling,
any Shares under an Award unless the Shares have been properly registered for
sale under the Securities Act or unless the Company has received an opinion of
counsel, satisfactory to the Company, that the Shares may be offered or sold
without registration pursuant to an available exemption therefrom and the terms
and conditions of that exemption and of all applicable state securities laws
have been fully complied with. The Company will be under no obligation to
register for sale under the Securities Act any of the Shares to be offered or
sold under the Plan. The Administrator is authorized to provide that all
certificates or book entries for Shares or other securities of the Company or
any Affiliate delivered under the Plan will be subject to such stop transfer
orders and other restrictions as the Administrator may consider advisable under
the Plan, the applicable Award Agreement, the federal securities laws, or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system on which
the Shares or other securities are then listed or quoted and any other
applicable federal, state, local or non-U.S. laws. Notwithstanding any provision
in the Plan to the contrary, the Administrator reserves the right to add any
additional terms or provisions to any Award granted under the Plan that it in
its sole discretion considers necessary or advisable in order that the Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

(ii)The Administrator may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions,
blockage or other market considerations would make the Company’s acquisition of
Shares from the public markets, the Company’s issuance of Shares to the
Participant, the Participant’s acquisition of Shares from the Company or the
Participant’s sale of Shares to the public markets, illegal, impracticable or
inadvisable. If the Administrator determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company will pay to the Participant
an amount equal to the excess of (1) the aggregate Fair Market Value of the
Shares subject to the Award or portion

30

--------------------------------------------------------------------------------

 

thereof canceled (determined as of the applicable exercise date, or the date
that the Shares would have been vested or delivered, as applicable), over (2)
the aggregate Exercise Price or Strike Price (in the case of an Option or SAR,
respectively) or any amount payable as a condition of delivery of Shares (in the
case of any other Award). The amount payable will be delivered to the
Participant as soon as practicable following the cancellation of the Award or
portion thereof.

(k)Clawback or Recoupment. Notwithstanding any provision in this Plan or any
Award Agreement to the contrary, Awards granted hereunder will be subject, to
the extent applicable, (i) to any clawback policy adopted by the Company, and
(ii) to the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes–Oxley Act of 2002, each as amended, and rules, regulations and binding,
published guidance thereunder. If the Company would not be eligible for
continued listing, if applicable, under Section 10D(a) of the Exchange Act
unless it adopted policies consistent with Section 10D(b) of the Exchange Act,
then, in accordance with those policies that are so required, any
incentive-based compensation payable to a Participant under this Plan will be
subject to clawback in the circumstances, to the extent, and in the manner,
required by Section 10D(b)(2) of the Exchange Act, as interpreted by rules of
the Securities Exchange Commission. By accepting an Award under this Plan, the
Participant consents to any clawback described under this Section 17(k).

(l)Reliance on Reports. Each member of the Administrator and each member of the
Board will be fully justified in acting or failing to act, as the case may be,
and will not be liable for having so acted or failed to act in good faith, in
reliance on any report made by the independent public accountant of the Company
and its Affiliates or any other information furnished in connection with the
Plan by any agent of the Company or the Administrator or the Board, other than
himself.

(m)Foreign Participants. Without amending the Plan, the Administrator may grant
Awards to eligible individuals who are foreign nationals on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable to foster and promote achievement
of the purposes of the Plan and, in furtherance of such purposes, the
Administrator may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with the provisions of laws
and regulations in other countries or jurisdictions in which the Company or its
Affiliates operate.

(n)Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with the Plan, including, without
limitation, restrictions on the exercise of the Awards, as the Administrator may
consider advisable.

(o)Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any cash payments not yet made
to a Participant pursuant to an Award, nothing contained in the Plan or any
Award gives any such Participant any rights that are greater than those of a
general creditor of the Company.

31

--------------------------------------------------------------------------------

 

18.Market Standoff

Each Award Agreement will provide that, in connection with any underwritten
public offering by the Company of its equity securities, the Participant agrees
not to sell, make any short sale of, loan, hypothecate, pledge, grant any option
for the repurchase of, transfer the economic consequences of ownership or
otherwise dispose or transfer for value or otherwise agree to engage in any of
the foregoing transactions with respect to any Shares without the prior written
consent of the Company or its underwriters, for the period from and after the
effective date of the registration statement as may be requested by the Company
or the underwriters (the “Market Standoff”). In order to enforce the Market
Standoff, the Company may impose stop-transfer instructions with respect to the
Shares acquired under the Plan until the end of the applicable standoff period.
If there is any change in the number of outstanding Shares by reason of a stock
split, reverse stock split, stock dividend, recapitalization, combination,
reclassification, dissolution or liquidation of the Company, any corporate
separation or division (including, but not limited to, a split-up, a split-off
or a spin-off), a merger or consolidation; a reverse merger or similar
transaction, then any new, substituted or additional securities that are by
reason of the transaction distributed with respect to any Shares subject to the
Market Standoff or into which the Shares thereby become convertible, will
immediately be subject to the Market Standoff.

19.Effective Date and Term of Plan.

(a)Effective Date. The Plan is effective as of the Effective Date, but no Option
or SAR may be exercised, and no other Award may be granted, unless and until the
Plan has been approved by the stockholders of the Company, which approval must
be within 12 months before or after the date the Plan is adopted by the Board.

(b)Plan Termination or Suspension. Unless otherwise terminated as provided
herein, the Plan will continue in effect until, and automatically terminate on,
the day before the 10th anniversary of the Effective Date or, if the
stockholders approve an amendment to the Plan that increases the number of
Shares subject to the Plan, the day before the 10th anniversary of the date of
such stockholder approval. No Award may be granted under the Plan after that
date, but Awards theretofore granted may extend beyond that date and will
continue to be governed by the terms and conditions of the Plan. The Board may
suspend or terminate the Plan at any earlier date under Section16(b). No Awards
may be granted under the Plan while the Plan is suspended or after it is
terminated.

32

--------------------------------------------------------------------------------

 

20.Choice of Law

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to that
state’s conflict of law rules.

21.Limitation on Liability

The Company and any Affiliate that is in existence or that hereafter comes into
existence will have no liability to any Participant or to any other Person as to
(a) the non-issuance or sale of Shares due to the Company’s inability to obtain
from any regulatory body having jurisdiction the authority, considered by the
Company’s counsel, necessary for the lawful issuance and sale of any Shares
hereunder; (b) any tax consequences expected, but not realized, by a Participant
or any other Person due to the receipt, exercise or settlement of any Award
granted hereunder; or (c) the failure of any Award that is determined to be
“nonqualified deferred compensation” to comply with Section 409A of the Code and
the regulations thereunder.

22.Execution

To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the Plan as of the date specified below.

Signature page follows

 

33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, on authorization of the Board, the undersigned has executed
the Cinemark Holdings, Inc. 2017 Omnibus Incentive Plan on April 3, 2017.

 

CINEMARK HOLDINGS, INC.

 

 

By:

/s/ Michael Cavalier

 

 

Michael Cavalier

Executive Vice President – General Counsel

 

 